DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 7, 2020, and August 28, 2020 were considered by the examiner.

Drawings
Based upon Applicant’s submission, Examiner is withdrawing the drawing objection.


Claims 1-7 (Ishida)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, and 7 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ishida (US 8,237,065 B2) (“Ishida”).
Regarding claim 1, Ishida teaches at least in figures 1-2 and 6:
a plurality of semiconductor chips (26); 
a plurality of electrodes (22), 
each electrode (22) being directly bonded to a respective one of the plurality of semiconductor chips (26) at a connection part of the electrode (where 22 and 26 connect); 
a sealing member (34) covering the plurality of semiconductor chips (22) and the connection part (where 22 and 26 connect) of each of the plurality electrodes (22); and 
a joint part (32) disposed outside the sealing member (34) to electrically connect parts of the plurality of electrodes (32 connects the 26s together) that are not covered by the sealing member (32 is not covered by 34), 
wherein the plurality of electrodes (22) and the joint part are made up of a single member (figure 6 shows this), and 

Regarding claim 2, Ishida teaches at least in figures 1-2 and 6:
wherein the joint part (32) has a flat-plate shape (figure 2 shows a flat-plate shape) , and 
the joint part (32) is located between two of the plurality of electrodes (22) adjacent to each other to connect the two of the plurality of electrodes (32 performs this function).
Regarding claim 7, Ishida teaches at least in figures 1-2 and 6:
wherein each connection part is entirely physically separated, by the sealing member, from any other connection part (as seen in figure 6 the 22s are physically separated by 34 where the 22s and 26s connect)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, in light of evidentiary reference Otremba (US 2006/0255362 A1) (“Otremba”).
Regarding claims 3-5, Ishida does not explicitly teach:
The shapes claimed. However, these shapes are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144(IV)(B). 
Ishida teaches that the purpose of the joint part (32) is that it provides redundancy to the device in the event that one of chips, or the connection, is defective. Col. 3 at lines 19-24. 
Evidentiary reference Otremba teaches a similar lead design in at least figure 3. Otremba teaches that the joint part (28) prevents mechanical stress/loading from destroying or negatively affecting the device. See at least ¶¶ 0003-04, and 06-07. Further, figure 5 of Otremba teaches that the joint part (28) can have a plurality of slits. Thus, Otremba teach that the shape of the joint part is a matter of choice for one of ordinary skill in the art based upon amount and type of mechanical stress applied to the external package leads. Therefore, these limitations would have been obvious to one of ordinary skill in the art. MPEP 2144.04(IV)(B).

 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida.
Regarding claims 6, Ishida does not explicitly teach the claimed shape of:
wherein an outline of one end portion on the sealing member side in both end portions which are not connected to the plurality of electrodes, in the joint part, has a curved shape protruding toward an inner side of the joint part.
However, the specification does not provide persuasive evidence that the claimed shape is significant. Therefore, the above claimed shape is a matter of choice for one of ordinary skill in the art. MPEP 2144(IV)(B).

Claims 8-14 (Ishida)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9, and 14  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ishida, in light of evidentiary reference Yamada et al. (US 2004/0113258 A1) (“Yamada”).
Regarding claim 8, Ishida teaches at least in figures 1-2 and 6:
a plurality of semiconductor chips (26) mounted on an insulating substrate (28, where Ishida calls 28 a frame; Yamada evidences that it is conventional to have the chips fixed and mounted to an insulating substrate, and then to have to the terminal plate connected to the chips. ¶ 0005. Therefore it would have been inherent or obvious that one of ordinary skill in the art would have had the chips of Ishida mounted to an insulating substrate so that the chips are not shorted to other devices in the final device of which the chips of Ishida are incorporated in); 
a sealing member (34) covering the plurality of semiconductor chips (26); 

each electrode (22) being directly bonded to a respective one of the plurality of semiconductor chips (26) at a connection part of the electrode (where 22 and 26 connect); 
so that the sealing member (34) covers each connection part (where 22 and 26 connect), and 
each electrode (22) extending from a top surface of the respective one of the plurality of semiconductor chips (top of 26) to a region outside of the sealing member (figure 6 shows this), 
the top surface being a surface of the semiconductor chip that is opposite to the insulating substrate (Yamada teaches that the insulating substrate would be on the bottom of the chips of Ishida and Ishida teaches that the electrodes attach to the top surface of the chips); and 
a joint part (32) disposed outside the sealing member (34) to electrically connect parts of the plurality of electrodes(22)  that are not covered by the sealing member (34), 
wherein the plurality of electrodes and the joint part are made up of a single member (this is shown in figure 6).
wherein the plurality of electrodes (22) and the joint part are made up of a single member (figure 6 shows this), and 
the plurality of electrodes include no wire (as shown in figure 6 there are no wires).
Regarding claim 9, Ishida teaches at least in figures 1-2 and 6:
wherein the joint part (32) has a flat-plate shape (figure 2 shows a flat-plate shape) , and 
the joint part (32) is located between two of the plurality of electrodes (22) adjacent to each other to connect the two of the plurality of electrodes (32 performs this function).
Regarding claim 14, Ishida teaches at least in figures 1-2 and 6:



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida, in light of evidentiary reference Otremba.
Regarding claims 10-12, Ishida does not explicitly teach:
The shapes claimed. However, these shapes are a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. MPEP 2144(IV)(B). 
Ishida teaches that the purpose of the joint part (32) is that it provides redundancy to the device in the event that one of chips, or the connection, is defective. Col. 3 at lines 19-24. 
Evidentiary reference Otremba teaches a similar lead design in at least figure 3. Otremba teaches that the joint part (28) prevents mechanical stress/loading from destroying or negatively affecting the device. See at least ¶¶ 0003-04, and 06-07. Further, figure 5 of Otremba teaches that the joint part (28) can have a plurality of slits. Thus, Otremba teach that the shape of the joint part is a matter of choice for one of ordinary skill in the art based upon amount and type of mechanical stress applied to the external package leads. Therefore, these limitations would have been obvious to one of ordinary skill in the art. MPEP 2144.04(IV)(B).

 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishida.
Regarding claims 13, Ishida does not explicitly teach the claimed shape of:
wherein an outline of one end portion on the sealing member side in both end portions which are not connected to the plurality of electrodes, in the joint part, has a curved shape protruding toward an inner side of the joint part.
However, the specification does not provide persuasive evidence that the claimed shape is significant. Therefore, the above claimed shape is a matter of choice for one of ordinary skill in the art. MPEP 2144(IV)(B).

Response to Arguments
Applicant’s arguments, filed April 20, 2020, with respect to the rejection(s) of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishida


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822